Citation Nr: 0821098	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for endocarditis.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008. 


FINDINGS OF FACT

1.  It is not shown that the veteran currently has chronic 
residuals from inservice endocarditis or a current diagnosis 
of a chronic respiratory disability.  

2.  There is no competent evidence of record showing a causal 
relationship between the veteran's right shoulder disability 
and any incident of service.  

3.  The disability of the lumbar spine, characterized as 
spondylosis, cannot clearly be disassociated from the 
veteran's military service.   


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A chronic disability claimed as residuals of endocarditis 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A chronic right shoulder disability was not incurred in 
or aggravated during active military service and arthritis 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  With resolution of reasonable doubt in the appellant's 
favor, spondylosis of the lumbar spine is related to military 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examinations have been conducted.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters of March 2001 and 
July 2007 provided pertinent notice and development 
information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  

At his hearing, the veteran indicated that he received post 
service treatment for various disabilities at an unidentified 
military facility.  He also indicated that he was receiving 
orthopedic care from a Dr. Gill.  He indicated that he would 
submit evidence of this treatment at a future date.  He was 
advised that the VA would allow him additional time to obtain 
these records.  However, the veteran failed to provide any 
information or identified the military facility where he 
received treatment in the specified time period or 
thereafter.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  There is no indication that there is additional 
evidence or development that should be undertaken.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

General criteria for service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The statements of the veteran describing his symptoms are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent regulations.

Entitlement to service connection for a respiratory disorder 
and residuals of endocarditis

The veteran claims to have chronic respiratory and cardiac 
disabilities.  The service medical records relate that he was 
seen throughout his enlistment for variously diagnosed 
respiratory disorders including sinusitis, bronchitis, upper 
respiratory infection, pharyngitis, vasomotor rhinitis, 
allergic rhinitis, and pulmonary emboli.  In regard to the 
claimed cardiac disorder, he was treated for endocarditis 
(with pulmonary emboli).  Significantly, however, the current 
record does not support a conclusion that the veteran has 
current chronic respiratory or cardiac disabilities.  Without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, a QTC examination conducted in April 2001.  
The examiner reviewed the veteran's medical history and 
conducted diagnostic testing.  The diagnostic testing which 
included electrocardiogram pulmonary function tests and lung 
examination were normal.  The physician commented that there 
was no pathology to render diagnoses concerning either 
endocarditis or a respiratory disorder.  

In fact, the medical evidence of record does not include any 
medical statements or opinions that show diagnoses or 
findings of chronic cardiac or respiratory disorders or that 
relate such disorders to military service.  During the 
January 2008 hearing, the veteran testified that he has been 
receiving medical care for sinusitis for which he took 
medication.  However, he has not provided any medical 
evidence to substantiate these statements.  While the Board 
acknowledges the veteran's statements regarding post service 
treatment for sinusitis, the United States Court of Appeals 
for Veterans Claims (Court) has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim of service connection.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a chronic respiratory disability and a cardiac disorder 
claimed as residuals of endocarditis.

Entitlement to service connection for a right shoulder 
disability

The veteran contends that he has a right shoulder disability 
that had its onset during service.  He points out that he was 
initially treated for right shoulder problems during military 
service.  He believes that these injuries eventually led to 
the development of arthritis.  

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, private medical records includes diagnoses of 
bicipital tendinitis, degenerative changes of the right 
acromioclavicular (AC) joint, and partial supraspinatus 
tendon tear.  These diagnoses satisfy the first element of 
Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records relate that he received medical care for right 
shoulder tendonitis in July 1982; right shoulder strain 
versus rotator cuff tendonitis in February 1999; and, right 
shoulder bursitis in December 2000.  

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
disability of the right shoulder.  Initially, the Board notes 
that there is no objective medical evidence of continuity of 
symptoms of a right shoulder disability subsequent to service 
discharge.  A QTC examination was conducted in April 2001.  
On examination the right shoulder was considered normal.  
Radiological study was also considered normal.  A

Further, the record does not contain a confirmed diagnosis of 
arthritis within one year subsequent to service discharge 
from service, let alone, manifested to a degree of 10 percent 
within that year.   

In fact, the earliest evidence documenting the current right 
shoulder disability is in April 2004, more than 2 years after 
service discharge.  At this time the veteran injured his 
right shoulder while loading a 40-50 pound box on a top 
shelf.  In reporting his medical history the veteran 
indicated that he had not had problems with his right 
shoulder for 3-4 years.  This is significant; in that it 
suggests that the appellant's in-service problems were acute 
and transitory in nature and resolved without residuals.  See 
38 C.F.R. § 3.303.  

More, importantly, there is no competent medical evidence 
that any right shoulder arthritis or bursitis was in any way 
related to the in-service treatment.  The record does not 
contain any clinical evidence that would tend to suggest that 
a chronic right shoulder disability was incurred during 
military service.  In fact, the medical opinion of record is 
quite the opposite and does not support such a theory.  As 
referred to above the private medical records seem to 
attribute his right shoulder disability to the injury that 
occurred while working for FEDEX.  

Again the Board took into consideration the veteran's 
testimony presented at his January 2008 hearing.  He reported 
that in December 2007, a physician indicated that prior to 
his accident at FEDEX he had degenerative joint disease (DJD) 
of the right shoulder.  However, this is hearsay evidence.  
Moreover, this is contradicted by the April 2001 QTC report 
which noted a normal right shoulder.  The veteran indicated 
at his hearing that he would submit clinical records to 
corroborate this statement; however, he has failed to provide 
any medical evidence to this effect.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's right 
shoulder disability is related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Entitlement to service connection for a low back disability

The service medical records show that the veteran, on various 
occasions, complained of low back pain.  Within 2 months of 
his service discharge, in April 2001, the QTC examiner 
reported mild spondylosis of the lumbosacral spine, found on 
x-ray study.  

Spondylosis is ankylosis of a vertebral joint and a general 
term for degenerative changes due to osteoarthritis."  
Dorland's Illustrated Medical Dictionary 1564 (28th ed. 
1994).

In light of his, inservice symptoms, X-ray evidence of 
spondylosis within 2 months of service discharge, and the 
current VA diagnoses of DJD of the lumbar spine, the Board 
finds that service connection is warranted for spondylosis 
(osteoarthritis) of the lumbosacral spine.  


ORDER

Service connection for residuals of endocarditis is denied.

Service connection for a respiratory disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for spondylosis of the lumbosacral spine 
is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


